DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1; 7; 9; and 11 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US 2016/0213866).
As per claim 1: Tan discloses a method for supplying a liquid to an inhaler, the method comprising the step of: closing a 1st opening with a cap 78 (see fig. 1; wherein a stopper 78 plugs the opening of the tank assembly); after the 1st opening is close, supplying a liquid 74 to an accommodation space (in the tank 72) through a 2nd opening (see fig. 1; wherein the soft absorbent material or wick 76 is located), and after the liquid 74 is supplied to the accommodation space, bringing a porous member 76/30 into contact with the liquid 74 to hold the liquid in the porous member (see fig. 1, Para. [0075]; wherein a soft absorbent material or “wick” 76 is adapted to draw a small amount of vaping liquid 74 to the distal end of the velocity transformer 30. The wick 76 is made from materials, including without limitation: cotton, fiberglass, ceramic fiber or any material that is absorbent and acoustically dampening; and When the tank assembly 70 is removed from the nebulizer housing 12, the wick 76 acts as a stopper to prevent leakage of the vaping liquid 74), wherein the porous member 76/30 includes a liquid holding member (wherein the soft absorbent material or wick); and wherein the step of holding the liquid in the porous member includes a step of covering the second opening with the porous member (see fig. 1; Para. [0075]; wherein when the tank assembly 70 is removed from the nebulizer housing 12, the wick 76 acts as a stopper to prevent leakage of the vaping liquid 74).

	As per claims 7; 9: Tan discloses the method according to claim 1, wherein an area of a surface of the porous member 76/30 facing the 2nd opening is larger than an opening area of the 2nd opening (as shown in fig. 1; wherein the porous member 76/30 is larger than the 2nd opening of the tank 70); and wherein an opening area of the 2nd opening is larger than an opening area of the 1st opening (see fig. 1).

	As per claim 11: Tan discloses a method for supplying a liquid to an inhaler, the method comprising the step of: closing a 1st opening with a cap 78 (see fig. 1; wherein a stopper 78 plugs the opening of the tank assembly); after the 1st opening is close, supplying a liquid 74 to an accommodation space (in the tank 72) through a 2nd opening (see fig. 1; wherein the soft absorbent material or wick 76 is located), and after the liquid 74 is supplied to the accommodation space, bringing a porous member 76/30 into contact with the liquid 74 to hold the liquid in the porous member (see fig. 1, Para. [0075]; wherein a soft absorbent material or “wick” 76 is adapted to draw a small amount of vaping liquid 74 to the distal end of the velocity transformer 30. The wick 76 is made from materials, including without limitation: cotton, fiberglass, ceramic fiber or any material that is absorbent and acoustically dampening; and When the tank assembly 70 is removed from the nebulizer housing 12, the wick 76 acts as a stopper to prevent leakage of the vaping liquid 74); and wherein an area of a surface of the porous member 76/30 facing the 2nd opening is larger than an opening area of the 2nd opening (as shown in fig. 1; wherein the porous member 76/30 is larger than the 2nd opening of the tank 70).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6; 10 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0213866).
As per claims 6: Tan discloses the method according to claim 1, and the porous member 76/30. However, Tan does not explicitly disclose wherein the porous member includes a porous heating.
On the other hand, Tan mention the wick 76 is placed appropriately so that there is sufficient contact with the distal end of the velocity transformer 30, and allows for a capillary amount of vaping liquid to flow onto the distal end of the velocity transformer to the ultrasonic transducer assembly 20 constituted by a stack of piezoelectric elements 22 which are supplied with electric current; and wherein the piezoelectric elements to expand and contract in a continuous manner along the axis of the voltage gradient, producing longitudinal waves of ultrasonic energy. The ultrasonic energy is transmitted through the acoustic assembly 20 to the velocity transformer 30. Vaping medium or substance in contact with the distal end of the velocity transformer 30 is energized or agitated to the point of atomization or cavitation, resulting in nebulization of the vaping medium in order to provide aerosol to the user. However, a person having ordinary skill in the art would know that there are many different ways in the art of e-cigarette/vapor used heating to generate aerosol and having the porous member includes a porous heating to generate aerosol from liquid/substance/medium/materials is well known, common knowledge and commonly use in the art of e-cigarette in order to generate aerosol to the user in effective way.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the method for supplying liquid to an inhaler of Tan by having the porous member includes a porous heating as taught by the instant invention to further generate aerosol to the user. Furthermore, using the porous heating to heating up and generate aerosol to the user is well known, common knowledge and commonly used in the art of e-cigarette/vapor.

As per claim 10: Tan discloses a method for supplying a liquid to an inhaler, the method comprising the step of: closing a 1st opening with a cap 78 (see fig. 1; wherein a stopper 78 plugs the opening of the tank assembly); after the 1st opening is close, supplying a liquid 74 to an accommodation space (in the tank 72) through a 2nd opening (see fig. 1; wherein the soft absorbent material or wick 76 is located), and after the liquid 74 is supplied to the accommodation space, bringing a porous member 76/30 into contact with the liquid 74 to hold the liquid in the porous member (see fig. 1, Para. [0075]; wherein a soft absorbent material or “wick” 76 is adapted to draw a small amount of vaping liquid 74 to the distal end of the velocity transformer 30. The wick 76 is made from materials, including without limitation: cotton, fiberglass, ceramic fiber or any material that is absorbent and acoustically dampening; and When the tank assembly 70 is removed from the nebulizer housing 12, the wick 76 acts as a stopper to prevent leakage of the vaping liquid 74); and wherein the step of holding the liquid in the porous member includes a step of covering the second opening with the porous member (see fig. 1; Para. [0075]; wherein when the tank assembly 70 is removed from the nebulizer housing 12, the wick 76 acts as a stopper to prevent leakage of the vaping liquid 74).
However, Tan does not explicitly disclose wherein the porous member includes a porous heating.
On the other hand, Tan mention the wick 76 is placed appropriately so that there is sufficient contact with the distal end of the velocity transformer 30, and allows for a capillary amount of vaping liquid to flow onto the distal end of the velocity transformer to the ultrasonic transducer assembly 20 constituted by a stack of piezoelectric elements 22 which are supplied with electric current; and wherein the piezoelectric elements to expand and contract in a continuous manner along the axis of the voltage gradient, producing longitudinal waves of ultrasonic energy. The ultrasonic energy is transmitted through the acoustic assembly 20 to the velocity transformer 30. Vaping medium or substance in contact with the distal end of the velocity transformer 30 is energized or agitated to the point of atomization or cavitation, resulting in nebulization of the vaping medium in order to provide aerosol to the user. However, a person having ordinary skill in the art would know that there are many different ways in the art of e-cigarette/vapor used heating to generate aerosol and having the porous member includes a porous heating to generate aerosol from liquid/substance/medium/materials is well known, common knowledge and commonly use in the art of e-cigarette in order to generate aerosol to the user in effective way.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the method for supplying liquid to an inhaler of Tan by having the porous member includes a porous heating as taught by the instant invention to further generate aerosol to the user. Furthermore, using the porous heating to heating up and generate aerosol to the user is well known, common knowledge and commonly used in the art of e-cigarette/vapor.

Allowable Subject Matter
Claim 12 is allowed.
Claims 4-5; and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831